United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.J., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Barstow, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Wayne M.V. Brown, Jr., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1171
Issued: September 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2013 appellant, through her representative, filed a timely appeal of a
February 25, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) denying
her request for reconsideration without further merit review. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
this decision. Because more than 180 days elapsed from February 24, 2012, the date of the most
recent OWCP merit decision, to the filing of this appeal, the Board lacks jurisdiction to review
the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 24, 2011 appellant, then a 50-year-old instrument mechanic, filed a Form
CA-2 alleging that she sustained stress and anxiety while in the performance of duty. By
decision dated March 9, 2011, OWCP denied her occupational disease claim on the basis that she
failed to establish any compensable employment factors or incidents.
Appellant requested a review of the written record on March 28, 2011. She specified that
her coworkers made vulgar, racist and sexist remarks since 2005 and compromised her safety by
refusing to communicate with her and letting her work unaccompanied in the shop. Appellant
also alleged that she came across a rope tied into a hangman’s noose in or around
September 2010 in the common designated area. On June 8, 2011 an OWCP hearing
representative set aside the March 9, 2011 decision and remanded the case for further
development. Appellant subsequently added that she was essentially interrogated by a “mob of
men” regarding a calibration error during a meeting in 2004 or 2005, experienced stress after she
reported a coworker for a similar error in 2005 and was singled out for job performance
monitoring by her supervisor in April 2009.2
By decision dated February 24, 2012, OWCP denied appellant’s claim, finding the
evidence insufficient to establish any compensable factors of employment. It found that her
allegations either implicated administrative and personnel matters and were not adequately
supported by probative and reliable factual evidence.
Appellant requested reconsideration on February 8, 2013 and provided a chart dated
February 7, 2013 reiterating her account of what transpired at work and summarizing various
findings from medical appointments for the period March 28, 2011 to July 24, 2012.
By decision dated February 25, 2013, OWCP denied her request on the grounds that she
did not submit new and pertinent evidence warranting further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5

2

Appellant also submitted various medical records.

3

5 U.S.C. § 8128(a).

4

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

5

L.D., 59 ECAB 648 (2008). See id. at § 10.608(b).

2

ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review.
By merit decision dated February 24, 2012, OWCP denied appellant’s emotional
condition claim on two bases. First, several of her allegations related to administrative and
personnel matters rather than her own regular or specially-assigned work duties. In the absence
of evidence disclosing error or abuse on the part of the employer, these “administrative
functions” are not compensable factors of employment under FECA.6 Second, the evidence of
record was deficient and did not substantiate the remaining allegations.7 Thereafter, appellant
requested reconsideration on February 8, 2013 and submitted a February 7, 2013 chart.
Although this document was not previously considered by OWCP, it did not address whether the
employing establishment acted in an erroneous or abusive manner with respect to an
administrative and personnel matter or corroborate her allegations. The submission of evidence
that does not address the relevant issue involved does not constitute a basis for reopening a case.8
In addition, appellant did not assert a relevant new legal contention or show that OWCP
erroneously applied or interpreted a specific point of law. Because she failed to meet one of the
standards enumerated under section 8128(a) of FECA, she was not entitled to further merit
review of her claim.
On appeal appellant raises an argument that addresses the merits of her case. The Board
only has jurisdiction to consider whether OWCP properly denied her request for reconsideration
based on the evidence and argument of record at the time the February 25, 2013 nonmerit
decision was issued. As discussed above, appellant did not provide evidence or argument
satisfying any of the three regulatory criteria for reopening a claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

6

M.C., Docket No. 10-1628 (issued June 8, 2011); Matilda R. Wyatt, 52 ECAB 421 (2001).

7

G.S., Docket No. 09-764 (issued December 18, 2009).

8

D.K., 59 ECAB 141 (2007). The Board also notes that the February 7, 2013 chart only reiterated appellant’s
account of what transpired in the workplace. The document was not signed or otherwise attested by a third party.
See Edward W. Malaniak, 51 ECAB 279 (2000) (the submission of evidence that repeats or duplicates evidence
already found in the record does not constitute a basis for reopening a case).

3

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2013 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 23, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

